Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted special examination status under the Cancer Immunotherapy Pilot Program on March 11, 2021.
This Action is in response to the papers filed on February 26, 2021. Pursuant to the preliminary amendment dated February 26, 2021, claims 13-29 are pending in the application.
Therefore, claims 13-29 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on May 22, 2020, and claims priority as a continuation-in part of PCT/CN 2019/081064 filed on April 2, 2019 which claims the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Chinese Patent Application 201810326346.9 filed on April 12, 2018.
 A certified copy of the foreign Chinese Patent Application 201810326346.9 has not been received. Thus, the earliest possible priority for the instant application is April 12, 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application
Drawings
The replacement drawings received on August 10, 2020 are objected to.  Applicant submitted only the sheets that had changes/corrections.  However, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Thus, Applicant should submit corrected drawings which include all drawings as originally submitted 5/20/2020.
Claim Objections
Claim 13 is objected to because of the following informalities:  Subpart (ii) of claim 13 is repeated twice. It should be subpart (iii). Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


.	Claims 13-29 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
other than a recombinant or engineered T cell, would comprise and express a chimeric antigen receptor (CAR) as claimed. The occurrence of a chimeric antigen receptor or CAR in any given natural cell is both incredible and unbelievable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image1.png
    212
    628
    media_image1.png
    Greyscale
Claims 13 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the anti-BCMA antigen binding region of claim 13 in relation to the engineered T cell comprising a chimeric antigen receptor (CAR). The practitioner in the art would readily understand that CARs comprise in a 5’ to 3’ order: a signal peptide, which for all intent purposes, is required for the polypeptides to be expressed via membrane transport to the extracellular surface, a binding domain, a hinge (H) region, a transmembrane domain (TM), a costimulatory domain and a signal domain. In fact, the Specification as filed discloses in Figure 2 the structural components of four generated CAR constructs wherein BCMA-1 and BCMA-2 are published Car-T sequences and used as a positive control for screening (page 20; lines 35-39; page 22, lines 23-27). Thus the Specification provides support for methods of treating cancer by administration of T cells that contain full length CAR constructs and express the specific VL and VH chains identified by ID NOS in claim 13 on the surface of T cell. However, it is not discernable from .
	Claim 16 is further indefinite, because it is unclear whether the order in which
the domains are listed defines the order in which domains are present within the CAR.
Claim 16 is further indefinite, in the recitation of plural "combinations" of structural elements recited in (a) - (e), because it is unclear whether a CAR comprising multiple combinations of the elements is within the scope of the claim. 
Claims 17-20 are indefinite, because the phrase "the CAR comprising a" (region or domain) is subject to alternative interpretations, including wherein the CAR
comprises the recited regions or domains in addition to the regions and domains recited
in claim 16. It is suggested that the claims be amended to recite e.g. "The method of
claim 16, wherein the co-stimulatory signaling region is[ ... ]," or the like.
Claims 15 and 21-25 are indefinite insofar as they depend from claim 13.
In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement. Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter. See MPEP 714.02 and 2163.06.
****
Claims 13-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating multiple myeloma, the method comprising  administering to a human subject in need thereof a genetically engineered  T cell comprising a nucleic acid sequence expressing a chimeric antigen receptor (CAR), wherein the CAR comprises: (a) an extracellular ligand-binding domain comprising an anti-BCMA single chain variable fragment 
 wherein the scFv domain is selected from the group consisting of :
(i) a light chain variable region (VL) having an amino acid sequence set forth in SEQ ID
NO: 1, and a heavy chain variable region (VH) having an amino acid sequence set forth in SEQ ID N0:2;
(ii) a light chain variable region (VL) having an amino acid sequence set forth in SEQ ID
NO: 3, and a heavy chain variable region (VH) having an amino acid sequence set forth in SEQ ID NO: 4; and 
(iii) a light chain variable region (VL) having an amino acid sequence set forth in SEQ ID NO: 5, and a heavy chain variable region (VH) having an amino acid sequence set forth in SEQ ID N0:6; and wherein VL is located at the N-terminus of VH
does not reasonably provide enablement for :
 1)  a genus of undefined CARs comprising  an anti-BCMA antigen binding region defined by a light chain variable region (VL) and a heavy chain variable region (VH) having an amino acid sequence identified by the amino acid sequences recited in subparts (i)-(iii) of claim 13, wherein VL is located at the N-terminus of VH, wherein the whole structure and order of the CAR components is not defined, and 
2) treating any type of cancer in a subject by administering a T cell expressing a chimeric antigen receptor (CAR). 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The Specification has not shown a correlation between the claimed CAR 
comprising an anti-BCMA antigen binding region for the treatment of any cancer, and where for the CAR the structure is undefined as claimed. That is, the Specification have not shown a correlation between the structure (what domains of CARs are sufficient) and the function (binding being retained) to treat any cancer. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in prima facie case is discussed below.  

	Claims 13-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below
The claims are broadly but reasonably interpreted as comprising a genus of undefined engineered cells T merely comprising an anti-BCMA antigen binding region identified by the amino acid sequences for the VL and VH of subparts (i)-(iii) of claim 13 and able to treat a cancer in a subject in need thereof, wherein the  CARs are undefined by their structure, let alone the antigen to which they bind on cancer cells. The instant claim set is lacking a structure/function correlation for the genus of CARs (e.g., Fab fragments, Fab' fragments, F(ab)'2 fragments, F(ab)'3 fragments, Fv, single chain Fv antibody ("scFv"), bis-scFv, (scFv)2, minibody, diabody, triabody, tetrabody, disulfide stabilized Fv protein ("dsFv"), and single-
The Specification provides four examples of CAR construction in Figure 2. The full-length DNA encoding the four CARs was used to integrate the CAR gene in the T cell genome and expression level of the encoded protein on the membrane was confirmed by FACS (Examples 1-3; page 22, lines 35-37).

    PNG
    media_image2.png
    209
    592
    media_image2.png
    Greyscale

The Specification teaches the order of connection is as follows: [CD8 S]-[VL-Linker-VH]-[hinge-CD8TM]-[4-1BB]-[CD3zeta], wherein the VL sequence of the scFv is the amino acid of SEQ ID NO:7 and the VH sequence of the scFv is the amino acid of SEQ ID NO:8, the VL sequence of the scFv is SEQ ID NO:1 and the VH is SEQ ID NO:2, the VL sequence of the scFv is SEQ ID NO:3 and the VH is SEQ ID NO:4, and the VL sequence of the scFv is SEQ ID 
    PNG
    media_image3.png
    650
    554
    media_image3.png
    Greyscale
Cell activation by the four CAR structures was tested in vitro (page 21; Example 4), and their induction of  apoptosis of BCMA-positive tumor cells (page 21; Example 5). Among them, CART-BCMA-20 can induce advanced apoptosis of BCMA-positive tumor cells better than CART-BCMA-1. The ability of CART-BCMA-MO6 and CART-BCMA-CA8 to induce advanced apoptosis of BCMA-positive tumor cells is similar (page 21, lines 36-39). Example 6 teaches inhibition of CART-BCMA-1 and CART-BCMA-20  on RPMI-8226 myeloma xenograft model (page 22). Only one of the CAR construct, BCMA-20 (also named C-CAR088), was used for further experiments for in vitro lysis of BCMA positive cells (NH929-BCMA) at different effect target ratios (page 23; Example 8). Furthermore, only the C-CAR088 construct was tested in vivo to reduce tumor burden of human multiple myeloma cells RPMI-8226 in mice (page 23; Example 10). Clinical trials were also conducted of an anti-BCMA-20 CAR (also named C-CAR088) in treating patients with multiple myeloma (MM) aged 18-75 years old, MM cells express BCMA. The PET-CT images of the cancer lesions for one patient, patient of the patient of ID Z0203-00801C008, are shown in Figure 15, were treated with CAR-T treatment-CAR088 and abnormal PC in BM were significantly decreased (page 27; line 14; Figures 15-17).  Thus the Specification provides support for methods of 

On 22 February 2018, the USPTO provided a Memorandum clarifying the Written
Description Guidelines for claims drawn to antibodies, which can be found at
www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum
indicates that, in compliance with recent legal decisions, the disclosure of a fully
characterized antigen no longer is sufficient written description of an antibody to that
antigen.

“[T]he purpose of the written description requirement is to ‘ensure that the scope
of the right to exclude, as set forth in the claims, does not overreach the scope of
the inventor’s contribution to the field of art as described in the patent specification.’”
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc)
(quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir.
2004)). To satisfy the written description requirement, the specification must describe
the claimed invention in sufficient detail that one skilled in the art can reasonably
conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v.
Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP
2163.04.

An applicant may show that an invention is complete by disclosure of sufficiently
detailed, relevant identifying characteristics which provide evidence that applicant was
in possession of the claimed invention, i.e., complete or partial structure, other physical
and/or chemical properties, functional characteristics when coupled with a known or
disclosed correlation between function and structure, or some combination of such
characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.
Furthermore, to satisfy the written description requirement for the genus antibody
or antigen binding site with specific epitope, Applicant must adequately describe
representative antibodies to reflect the structural diversity of the claimed genus. See Eli
Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the
absence of knowledge as to what that material consists of, is not a description of that
material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s]

arrived.”).
  The breadth of the claimed T cell CAR is so broad as to cover 1st, 2nd and 3rd generation CART cells such as depicted, for example, in the schema taken from Dotti et al., (Immunol Rev. 2014 January; pp. 1-35), as follows: 

    PNG
    media_image4.png
    172
    362
    media_image4.png
    Greyscale

Dotti et al., teaches that the behavior of the CAR function is affected not only by the ectodomains for CARs, and the affinity of the scFv, but also by the ectodomain, hinge, transmembrane domain and endodomains of CARs. For example, in relation to the structure of the hinge, Dotti et al., discloses that it can profoundly affect CAR-T-cell function by producing differences in the length and flexibility of the resulting CAR (page 3; 4th paragraph). Dotti refers to the teaching of Guest et al., who compared “the influence of adding a CH2CH3 hinge derived from IgG1 to hingeless CARs specific for carcinoembryonic antigen (CEA), neural small adhesion molecule (NCAM), 5T4, or CD19. While 5T4- and CD19-specific CAR-T cells with a CH2CH3 hinge had enhanced effector function, CEA- and NCAM specific CAR-T cells had optimal activity without a hinge”. Thus, and because of the breadth and scope of all possible CART cells is encompassed by the instant claims, the ordinary artisan would be required to practice unduly burdensome amounts of experimentation to obtain a reasonable number of operative embodiments that bind the BCMA antigen comprising the three combinations of VL 
In relation to treatment of any cancer, a person skilled in the art would readily understand that the claimed treatment works by eliminating BCMA expressing cancer cells. For example, as shown in Figure 4B, all the four constructs BCM-1, BCMA-20, BCMA-CA8 and BMCA-MO6   demonstrated significantly in vitro activities (e.g., inducing interferon-γ or IFN-γ release) against the K562-BCMA positive cells. In particular,  BCMA-20 (also named C-CAR088) showed the greatest activity. 

    PNG
    media_image5.png
    308
    506
    media_image5.png
    Greyscale

The same anti-BCMA-20 CAR T offer anti-tumor activities in vivo and superior efficacy in a clinical trial. BCMA is highly expressed in malignant plasma cells, such as multiple myeloma and plasma cell leukemia (Specification page 1, lines 26-27). Accordingly, a person skilled in the art would readily understand that anti-BCMA-20 CAR T, for example, will be effective against BCMA-expressing malignant plasma cells, and would not be expected to be effective against tumors which do not express BCMA (e.g. Rian et al. 2007; Mol Cancer Ther; pp. 3009-3017). Thus,  BCMA is expressed on plasma cell malignancies including multiple myeloma See Table 2 of Ataca et al.,  Turk J Hematol 2015;32:285-294; at page 288, “Chimeric antigen receptor T cell trials in hematological malignancies” and Table 2 at page 35, of Dotti  et al., ( Immunol Rev. 2014 January ; pp. 1-35) for “CAR targets for solid tumors”.
	 Thus, while applicant has described one or some species of CARs constructs effective to target plasma-cell malignancy within each of the genera encompassed by the CARs constructs  of the instant claims, each genus is very large. The described species therefore cannot be considered representative of the genera of antibodies encompassed or recited in the claims. E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Therefore, for any CAR construct genus, the entire genus cannot be sufficiently represented by any amount of species. The technology is too unpredictable to predict all structures covered by said genus of CARs constructs. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed. Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of the genera of CAR domains as broadly claimed. Given the lack of shared structural properties that provide the claimed CAR constructs, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genera claimed. 
	Therefore, it is recommended that the instant claims be amended to recite the full structure of the CARs constructs species disclosed since it is these structures together that are required to bind the BCMA antigen  expressed on plasma cell malignancies with the method treatment effect of reducing cancer cell proliferation or killing of the cancer cells, in vivo.
                                     Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claims 13-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kufer et al. (WO2013/072406 ; See Score search results for SEQ ID NOS 1 and 2; Citations are from the National Stage U.S. Patent No. 9,150,664.  The National Stage is deemed an English language translation of the PCT) in view of Fan et al., (WO 2017/025038; publication date February 16, 2017; Citations are from the National Stage U.S. Patent No. 10,934,363. The National Stage is deemed an English language translation of the PCT). 
Claim 13 is directed to a method of treating cancer comprising administering to the subject an anti-BCMA CAR-expressing immune T cell, wherein the CAR comprises the variable light region (VL) of SEQ ID NO:1 and the variable heavy region (VL) of SEQ ID NO:2.

    PNG
    media_image6.png
    523
    574
    media_image6.png
    Greyscale
Before the effective filing date of the claimed invention, the amino acid sequences of the VL of SEQ ID NO:1 and the VH of SEQ ID NO:2 were known in the as evidenced by Kufer et ., Kufer teaches an amino acid sequence identified as SEQ ID NO:178 of 107 aa  having 100 % sequence identity with the claimed amino acid of SEQ ID NO:1 (Score US16-881-668-1.rag; Result No. 1) and a an amino acid sequence identified as SEQ ID NO:187 of 121 aa  having 100 % sequence identity with the claimed amino acid of SEQ ID NO:2 (See _us-16-881-668-2.rag. Result 2).  In addition, Kufer discloses that  the binding molecules can be used as VL and VH to target the BCMA as a single chain Fv (scFv)2, scFv-single domain monoclonal antibody (mAb), single domain mAb 2, diabodies, single chain antibodies and others (col, 8 line 10). 
Kufer does not teach the genetically engineered T cells comprising a nucleic acid expressing a CAR. 

    PNG
    media_image7.png
    221
    139
    media_image7.png
    Greyscale
Fan et al.,  methods of treating BCMA -expressing multiple myeloma with T cells expressing single-domain antibodies CARs having the structural features recited in claim 13. See Figure 1.B. Moreover, Fan discloses a chimeric antigen receptor (CAR) comprising a polypeptide comprising: (a) an extracellular antigen binding domain comprising anti-BCMA heavy-chain only antibody (HCAB) or an antigen binding protein comprising any one of the anti-BCMA sdAbs; (b) a transmembrane domain; and (c) an intracellular signaling domain. In some embodiments, the first sdAb is located at the N-terminus of the second sdAb. (col. 4, lines 45-50; 63-67). Fan et al., teaches 
 It would have been prima face obvious to replace the single domain comprising the VL and VH sequences of Kufer for the single domain of Fan et al., as the binding domain in the CAR constructs of Fan. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success because there was significant experience in the art with the relevant methods of immunotherapy to treat MM, as illustrated by Fang.

Conclusion
Claims 13-29 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633